DETAILED ACTION
Introduction
Claims 1-6, 8-17, and 19-22 have been examined in this application. Claims 1, 19, and 20 are amended.  Claims 2-6, 8, 9, 11, and 13-16 are as previously presented. Claims 10, 12, and 17 are original. Claims 21 and 22 are new. Claims 7 and 18 are cancelled. This is a non-final office action in response to the arguments and amendments filed 6/10/2022 and the request for continued examination filed 7/12/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 6/10/2022, have been fully considered.
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 10 under the heading “Rejection of Claims 1-6 and 8-20 under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and the previous rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 10-11 under the heading “Rejection of Claims 1-6 and 8-20 under 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional art of NPL Publication “A novel communications protocol using geographic routing for swarming UAVs performing a Search Mission” (Lidowski et al.), as well as the previously relied upon art of US2016/0364004A1 (Ekandem et al.), U.S. 6,529,802 B1 (Kawakita et al.), US2017/0372625A1 (Horinouchi), US2015/0362917A1 (Wang et al.), and US2013/0006448A1 (Callou et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 19, and 20, the claims recite “wherein the conflict between the control signal and the pre-existing indicator signal occurs when the control signal causes a same effect as the pre-existing indicator signal.” The disclosure as originally filed (see e.g. specification ¶0200) recites that a conflict may occur when a behavioral indicator in the control signal generates a similar effect as the pre-existing indicator signal. However, the disclosure does not recite the term “same effect,” and does not provide any example of a conflict based on a same effect. The specification appears to only recite the example of “a similar visual effect, audio effect, and/or motion effect,” and the subject matter of a “same effect” is different in scope than a similar effect. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, regarding Claims 1, 19, and 20, the claims recite “modifying the control signal to avoid the conflict.” The disclosure as originally filed (see e.g. specification ¶0200 and Figure 6) recites the same limitation, but does not provide any further detail or example of how the modifying actually occurs. The language in the claim “to avoid the conflict” (and similar language in the specification “such that the behavioral indicator in the control signal does not conflict…”) recites the intended use, or result, of the modifying, but does not explain what the modifying actual comprises, and does not explain how this result is achieved. The limitation therefore lacks written description (see MPEP 2161.01(I)), and the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-6, 8-17, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 21, the claim recites “wherein modifying the control signal to avoid the conflict includes modifying the control signal to cause an effect different from an effect caused by the pre-existing indicator signal.” The disclosure as originally filed (see e.g. specification ¶0202 states that the modifying has the result “such that the behavioral indicator in the control signal does not conflict with the pre-existing indicator signal” but does not state how this is accomplished, and does not describe causing an effect different from an effect caused by the pre-existing indicator signal. The broad result “such that the behavioral indicator in the control signal does not conflict with the pre-existing indicator signal” encompasses other ways to resolve the conflict, such as delaying or advancing the timing of the implementation of the control signal, and as such the claimed subject matter of causing a different effect is narrower than what is disclosed in the specification. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner’s note: In summary, the issues regarding the feature shown in Figure 21 are: the disclosure does not define or clarify what a similar effect means, or how it is determined, and the disclosure does not demonstrate or clarify what actually occurs in the modifying step in order to achieve the intended result of avoiding the conflict.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17, and 19-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 19, and 20, the limitation “wherein the conflict between the control signal and the pre-existing indicator signal occurs when the control signal causes a same effect as the pre-existing indicator signal” renders the claim indefinite. Upon review of the specification for clarity, the term “effect” is used to differentiate between different types of effects (e.g. specification ¶0200 reciting a visual effect, audio effect, motion effect) and the term “effect” is also used to mean a specific effect of one of those types (e.g. specification 0111 an audio effect with speakers emitting a same frequency or an effect with speakers emitting different frequencies). It is unclear, in the limitation, whether the phrase regarding the signals causing a “same effect” is referring to any two of the same effect type (e.g. any two audio effects are considered the same and therefore are in conflict, because they are both audio effects), or alternatively whether the phrase means that the effect must have the exact same characteristics (e.g. two audio effects must have the same speaker output and frequency to be considered a conflict). The scope of the phrase “same effect” and the limitation that defines the conflict is therefore unclear. For the purposes of examination, the phrase “same effect” is interpreted as any same effect type or causing a motion effect to the same location or position.
Claims 2-6, 8-17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Patent U.S. 6,529,802 B1 (Kawakita et al.), further in view of NPL Publication “A novel communications protocol using geographic routing for swarming UAVs performing a Search Mission” (Lidowski et al.).

Regarding Claim 1, Ekandem et al. discloses a method comprising:
receiving, via a movable object controller (see Figure 1, [0019], processor 134 and system memory and execution environment, i.e. a processor running algorithms), a request to register one or more behavioral indicators, the one or more behavioral indicators indicative of sets of instructions directing a movable object to behave in a plurality of predetermined manners (see Figure 5 and [0029], in a preflight training mode, sensor data for a flight path is stored in memory, i.e. a request to write to memory (register) a behavior indicator (flight plan – a set of flight instructions). Alternatively, see [0029], Claim 20, a flight path can be created by smartphone and transmitted to the drone, i.e. a request to register an externally created flight path);
associating, through one or more processors, the one or more behavioral indicators with one or more indicator codes (see [0029] the flight path (behavioral indicator) is stored with an associated identifier (indicator code));
associating the one or more indicator codes with one or more modules of the movable object (see Figure 1, [0019, 0020, 0038] flight is carried out by the motors 132 and navigation module 142 which directs the drone to fly and [0031] at block 518, the user may select an indicator to direct the drone to follow a flight path. In other words, the identifier (indicator code) is associated with the modules when a flight is first initiated by a user); and
controlling, through the movable object controller, the one or more modules of the movable object including one or more propulsion units onboard the movable object (see Figure 1, [0019, 0020, 0038] the motors 132 and navigation module 142 (which directs the drone to fly) making up module including the motor and propellers (propulsion units)) to execute the sets of instructions corresponding to the one or more behavioral indicators based on the one or more indicator codes (see [0031], at block 518, the user may direct the drone to follow a flight path by selecting an identifier associated with an earlier trained flight path. I.e. the control of the drone (including propulsion unit) is performed to execute the flight path (set of instructions), based on the selected identifier (indicator code)), including:
receiving, through the movable object controller, a control signal (see [0031] Figure 5, block 518 receiving a flight start indication).


Ekandem et al. further discloses the one or more behavioral indicators and the one or more indicator codes are stored in a memory unit accessible by the movable object controller (see [0029] the flight path may be stored by processor 134 in memory 136 or storage 148 with the associated identifier).

Ekandem et al. does not explicitly recite:
storing, in the movable object, a behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes.

However, Kawakita et al. teaches a way to store moving object (see Figure 2, 4:27-41, a robot body including a CPU for controlling functions) behavior data, including:
storing, in the movable object, a behavior table (see 9:39-62 and 11:47-53, the memorized table linking codes (indicator codes) and movement patterns (behavioral indicators)) for a relationship between the one or more behavioral indicators (see 9:39-44 movement patterns) and the one or more indicator codes (see 9:39-62 and 11:47-53, code numbers (indicator codes)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the storage of behavioral indicators and indicator codes in Ekandem et al. to use a table type format, as taught by Kawakita et al., with the motivation of enhancing the robustness of the movable object and increasing flexibility by allowing for additional features such as the use of common indicator codes between plural movable objects for cooperative operation (see Kawakita et al. 9:47-61).


As above, Ekandem et al. discloses receiving, through the movable object controller, a control signal (see [0031] Figure 5, block 518 receiving a flight start indication) and further discloses the capability for control of plural drones (see [0031]).

Ekandem et al. does not explicitly recite:
determining whether a conflict between the control signal and a pre-existing indicator signal of the movable object exists, wherein the conflict between the control signal and the pre-existing indicator signal occurs when the control signal causes a similar same effect as the pre-existing indicator signal;
in response to determining that the conflict occurs, 
modifying the control signal to avoid the conflict; and
directing the movable object to behave based on the control signal and the pre-existing indicator signal.

However, Lidowski et al. teaches a technique to resolve conflicts in systems of plural movable objects (see p. 2 under Section III. Protocol, waypoint conflict resolution), by a movable object controller (see p. 3 “Conflicts are resolved at the receiving UAV”) including:
determining whether a conflict between the control signal (see Figure 2, and p. 2 under Section III, a “waypoint reservation” which is received (control signal designating the waypoint to search)) and a pre-existing indicator signal of the movable object (see p. 3, a waypoint advertised by another UAV (a pre-existing signal that exists in the controller of the own movable object)) exists (see Figures 2, 3, p. 3, in the box “same waypoint,” the conflict determined when the waypoints are the same), wherein the conflict between the control signal and the pre-existing indicator signal occurs when the control signal causes a similar same effect as the pre-existing indicator signal (see Figure 2, p. 3, the conflict representing the proposed control signal and pre-existing indicator signal for the other UAV causing  flight to the same location (same motion effect));
in response to determining that the conflict occurs (see Figure 2, “yes” after the box “Same Waypoint”), 
modifying the control signal to avoid the conflict (see Figure 2, p. 3, a conflict loser selects a new waypoint, i.e. when the own UAV is the loser, modifying the received reservation to become a reservation for a different waypoint); and
directing the movable object to behave based on the control signal and the pre-existing indicator signal (see p. 3, Figure 2, selecting the new waypoint which (Figure 3) directs the UAV to fly to the new waypoint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movable object of Ekandem et al. to include features for conflict resolution, as taught by Lidowski et al., with the motivation of enhancing movable object functionality by allowing for search functions among plural movable objects while improving search efficiency (see Lidowski et al. p. 4, p. 7).

Regarding Claim 2, Ekandem et al. discloses the method of claim 1, wherein the movable object is directed to behave based on the association between the one or more behavioral indicators and the one or more indicator codes (see [0031] the drone is directed to follow the flight path (based on the association between the selected identifier from step 518 and flight plan), and based on the association between the one or more indicator codes and the one or more modules of the movable object (see [0031] the association between the identifier and the modules for propulsion control at flight start) when the movable object operates to perform one or more tasks defined by one or more control signals (see [0031] when the user selects a particular identifier (a control signal)).

Regarding Claim 3, Ekandem et al. discloses the method of claim 2, wherein the movable object is operated using a remote controller configured to receive a user input (see Figure 1, 4, [0029-0031], the operation may be based on a smartphone receiving user inputs such as gesture, voice, or touch which is wirelessly in communication (remote) with the drone) or is autonomously operated using a flight controller onboard the movable object (see [0019, 0031], the drone may fly autonomously initially, using drone controlling device 110 onboard the drone 102). 
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 4, Ekandem et al. discloses the method of claim 1, wherein the one or more indicator codes are pre-registered on the movable object (see Figure 5, [0029] the flight path and identifier may be trained (registered) in pre-flight training).

Regarding Claim 5, Ekandem et al. discloses the method of claim 1, wherein:
the one or more behavioral indicators are associated with the one or more indicator codes using the one or more processors onboard the movable object(see Figure 1 and [0029] the preflight training may be done using the drone, wherein the flight path is received and stored with the associated identifier, using processor 134); and
the movable object is configured to transmit the one or more indicator codes to a device via the movable object controller (see [0029] the identifier (indicator code) is stored with the flight path in memory 136 or storage 148. I.e. the indicator code is transmitted to a memory device in the drone, via the processor (controller)).

Regarding Claim 6, Ekandem et al. discloses the method of claim 1, wherein:
the one or more behavioral indicators are associated with the one or more indicator codes using the one or more processors located on a device (see Figure 1, [0029] the preflight training may be done on a smartphone, wherein the flight path is received and stored with the associated identifier, using processor 170); and
the device is configured to transmit the one or more indicator codes to the movable object via the movable object controller (see Claim 20, the flight path may be transmitted to a drone, and [0029] the flight path is stored with its identifier. I.e. the transmission of the flight path includes the indicator code, and [0038] the flying of a flight path is done by processor 134, i.e. via the movable object controller).

Regarding Claim 8, Ekandem et al. discloses the method of claim 1, wherein the plurality of predetermined manners comprise at least one of a visual effect, an audio effect, or a motion effect (see [0029] the flight paths are a predetermined motion effect).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claims 9-12, the claims further limit the visual or audio effect of Claim 8. However, because the effects in Claim 8 are recited in the alternative, only one of the recited alternatives is necessary in the prior art to read on the claim. The reference Ekandem et al. reads on the motion effect. Therefore Claims 9-12 are rejected under the same rationale as Claim 8, as the visual and audio effect and any details thereof are not needed in the prior art to read on the claims. For the purposes of compact prosecution, an alternative rejection of all limitations is set forth below.
Regarding Claim 13, Ekandem et al. discloses the method of claim 8, wherein the motion effect is generated by driving the one or more propulsion units onboard the movable object (see [0020] motors drive propellers or other propulsion units) to result in (1) a motion pattern of the movable object (see [0029] a flight path being a pattern e.g. a figure-8), or (2) movement of the movable object along a predetermined motion path (see [0029] a flight path may be a loop-de-loop, a particular shape of a motion path). 
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Ekandem et al. discloses the method of claim 1, wherein the movable object includes an unmanned vehicle (see Figure 2, [0023], drone aerial vehicle 204), a hand-held device (see Figure 2, [0023] the drone may be held by hand), or a robot (see Figure 2, [0023], drone 204, a machine capable of carrying out a series of automatic actions, i.e. a robot). 
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 16, Ekandem et al. further discloses the one or more behavioral indicators and the one or more indicator codes are stored in a memory unit accessible by the movable object controller (see [0029] the flight path may be stored by processor 134 in memory 136 or storage 148 with the associated identifier).

Ekandem et al. does not explicitly recite the method of claim 1, wherein the behavior table is a look-up table and stored in a memory unit accessible by the movable object controller.

However, Kawakita et al. teaches the movable object as above,
wherein the behavior table is a look-up table and stored in a memory unit accessible by the movable object controller (see 9:39-44 a memorized table wherein movements are determined (looked up) based on the code number, and see 6:12-18, the controller 20 using control programs in internal memory).
The motivation to combine Ekandem et al. and Kawakita et al. was provided above in the rejection of Claim 1.

Regarding Claim 17, Ekandem et al. discloses the method of claim 1, wherein the movable object controller is in communication with one or more applications (see Figure 1, [0028] processor 134 (movable object controller) is in communication with drone controlling device 160, which may be a smartphone running an application) via a movable object manager comprising a communication adaptor (see Figure 1, the communication is performed via transceiver 130 ( a communication adaptor) which is part of drone system 102 (movable object manager)).

Regarding Claims 19 and 20: all limitations as recited have been analyzed with respect to Claim 1. Claim 19 pertains to an apparatus corresponding to the method of Claim 1. Claim 20 pertains to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim 1. Claims 19 and 20 do not teach or define any new limitations beyond Claim 1, and therefore are rejected under the same rationale.
Regarding Claim 21, Ekandem et al. does not explicitly recite the method of claim 1, wherein modifying the control signal to avoid the conflict includes modifying the control signal to cause an effect different from an effect caused by the pre-existing indicator signal.

However, Lidowski et al. teaches the technique as above,
wherein modifying the control signal to avoid the conflict includes modifying the control signal to cause an effect different from an effect caused by the pre-existing indicator signal (see Figure 2, p. 3, modifying to select a different waypoint, i.e. causing motion to a different location (a different motion effect) as compared to the initial “same waypoint” (the effect associated with the pre-existing indicator signal).
The motivation to combine Ekandem et al. and Lidowski et al. was recited above in the rejection of Claim 1.

Regarding Claim 22, Ekandem et al. discloses the method of claim 1, wherein:
the movable object includes an unmanned aerial vehicle (UAV) (see Figure 2); and
the one or more behavioral indicators are indicative of the sets of instructions directing the UAV to behave in the plurality of predetermined manners (see [0029] the flight path data), the plurality of predetermined manners including a plurality of motion effects generated by controlling the UAV to fly along different predetermined flight paths (see [0029] flight path with different portions).

In the alternative, Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Patent U.S. 6,529,802 B1 (Kawakita et al.), further in view of NPL Publication “A novel communications protocol using geographic routing for swarming UAVs performing a Search Mission” (Lidowski et al.), further in view of Published Application US2017/0372625A1 (Horinouchi).

Regarding Claim 8, Ekandem et al. discloses the method of claim 1, wherein the plurality of predetermined manners comprise at least one of a visual effect, an audio effect, or a motion effect (see [0029] the flight paths define a predetermined motion effect).

Ekandem et al. further discloses the ability to program a plurality of individual drones (see [0028]).
Ekandem et al. does not explicitly recite the method of claim 1, wherein the plurality of predetermined manners comprise a visual effect.

However, Horinouchi teaches a method of programming a plurality of movable objects (see [0018, 0030] a plurality of unmanned aerial vehicles programmed in advance for a flight),
wherein the plurality of predetermined manners comprise a visual effect (see [0030] the unmanned aerial vehicle is programmed in advance to move along a flight route and cause light emitter 24 to emit light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movable object and flight path programming of Ekandem et al. to further include light emitters and programming for lighting, as is taught by Horinouchi, with the motivation of enhancing the marketability and functionality of the drone by including entertainment features such as light display functions (see Horinouchi [0019]).

Regarding Claim 9, Ekandem et al. does not explicitly recite the method of claim 8, wherein the visual effect is generated by driving a plurality of light-emitting elements onboard the movable object, the plurality of light-emitting elements being configured to emit light of a same color or different colors.

However, Horinouchi teaches the method as recited above,
wherein the visual effect is generated by driving a plurality of light-emitting elements onboard the movable object (see [0022, 0023] light emitter 24), the plurality of light-emitting elements being configured to emit light of a same color or different colors (see Figure 2 and [0023] a light emitter 24 on each propulsion device, emitting light of various different colors due to individual red green and blue lights).
The motivation to combine Ekandem et al. and Horinouchi was provided in the above rejection of Claim 8.

Regarding Claim 10, Ekandem et al. does not explicitly recite the method of claim 9, wherein the visual effect comprises a predetermined sequence of light flashes at a same time interval or at different time intervals.

Horinouchi teaches the method of programming movable objects as recited above,
wherein the visual effect comprises a predetermined sequence of light flashes at a same time interval or at different time intervals (see [0030] the unmanned aerial vehicle is programmed in advance to move along a flight route and cause light emitter 24 to emit light in accordance with a predetermined light emission pattern and see [0023] the light emitter may emit various colors via individual red green and blue lights. I.e. a pattern emitted in a certain color is a sequence where the red green and blue individual lights illuminate at the same time or any purely red, green, or blue light is a pattern emitted at a different time from the other lights).
The motivation to combine Ekandem et al. and Horinouchi was provided in the above rejection of Claim 8.

In the alternative, Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Patent U.S. 6,529,802 B1 (Kawakita et al.), further in view of NPL Publication “A novel communications protocol using geographic routing for swarming UAVs performing a Search Mission” (Lidowski et al.), further in view of Publication US2015/0362917A1 (Wang et al.).
Regarding Claim 8, Ekandem et al. discloses the method of claim 1, wherein the plurality of predetermined manners comprise at least one of a visual effect, an audio effect, or a motion effect (see [0029] the flight paths define a predetermined motion effect).
Ekandem et al. does not explicitly recite the method of claim 1, wherein the plurality of predetermined manners comprise at least one of an audio effect.

However, Wang et al. teaches a method of controlling a movable object (see e.g. Claim 1, providing commands for a UAV),
wherein the plurality of predetermined manners comprise an audio effect (see Figure 2, [0041] the payload may be speakers to play audio that may be received from a receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movable object and flight path programming of Ekandem et al. to further include an audio effect, as is taught by Wang et al., with the motivation of increasing the robustness of the movable object to do execute additional tasks and enhance the marketability of the drone by allowing for additional features for media coverage of events (see Wang et al. [0004, 0074]).

Regarding Claim 11, Ekandem et al. does not explicitly recite the method of claim 8, wherein the audio effect is generated by driving a plurality of speakers onboard the movable object, the plurality of speakers being configured to emit sound of a same frequency or different frequencies.

However, Wang et al. teaches the method of controlling a movable object as recited, above,
wherein the audio effect is generated by driving a plurality of speakers onboard the movable object, the plurality of speakers being configured to emit sound of a same frequency or different frequencies (see [0041] the payload may be speakers which play music or an audio file and see supporting reference NPL “Monaural – Wikipedia,” sound reproduction techniques for multiple speakers are either mono wherein all speakers in a multiple speaker system play the same signal or stereo wherein different channels play different signals. In other words, any plural-speakers system must necessarily be configured to either emit sound that is from the same signal (including a frequency) or different signal (including a frequency)).
The motivation to combine Ekandem et al. and Wang et al. was provided in the above rejection of Claim 8.

Regarding Claim 12, Ekandem et al. does not explicitly recite the method of claim 11, wherein the audio effect comprises a predetermined sequence of sounds at a same time interval or different time intervals.

However, Wang et al. teaches the method of controlling a movable object as recited, above,
wherein the audio effect comprises a predetermined sequence of sounds at a same time interval or different time intervals (see [0041] the payload may be speakers which play received (predetermined) music, and see supporting reference NPL “Monaural – Wikipedia,” sound reproduction may either use mono wherein all speakers in a multiple speaker system play the same signal or stereo wherein different channels play different signals. In other words, music played over plural speakers must either emit sound that is from the same signal (including rhythm aspects of interval) or different signal).
The motivation to combine Ekandem et al. and Wang et al. was provided in the above rejection of Claim 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Patent U.S. 6,529,802 B1 (Kawakita et al.), further in view of NPL Publication “A novel communications protocol using geographic routing for swarming UAVs performing a Search Mission” (Lidowski et al.), further in view of Publication US2013/0006448A1 (Callou et al.).
Regarding Claim 14, Ekandem et al. further discloses the motion pattern comprising maneuvers such as figure-8s or loops (see [0029]).

Ekandem et al. does not explicitly recite the method of claim 13, wherein the motion pattern comprises at least one of a pitch motion, a roll motion, or a yaw motion of the movable object.

However, Callou et al. teaches a method of controlling drone maneuvers (see e.g. Claim 1),
wherein the motion pattern comprises at least one of a pitch motion, a roll motion, or a yaw motion of the movable object (see Claim 1, Claim 4, a pre-programmed maneuver may perform a complete turn about the roll axis or pitching axis). Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ekandem et al. to further include motion patterns with a pitch or roll motion, as is taught by Callou et al., with the motivation of enhancing the versatility and performance of the drone by allowing for accurate roll or loop maneuvers without losing altitude (see Callou et al. [0020, 0021]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150338852-A1 teaches subject matter including determining scheduling conflicts in a movable object and modifying a request (see e.g. Claim 1, Figure 6).
US-20160244161-A1 teaches subject matter including modifying a command by override based on an airspace conflict (see e.g. Claim 6, [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619